DETAILED ACTION
	This application has been examined. Claims 1-15 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Priority
	This application claims benefits of priority from Foreign Application KR10-2009-0109695 (KOREA) filed November 11, 2009.
 
	The effective date of the claims described in this application is November 11, 2009.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10454701. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially similar and directed to the same subject matter and the difference in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the same invention.
The claimed subject matter in claims 1-7 of U.S. Patent No. 10454701 encompass and disclose all of the claimed subject matter in Claims 1-15 of the instance application.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10951432. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially similar and directed to the same subject matter and the difference in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the same invention.
The claimed subject matter in claims 1-12 of U.S. Patent No. 10951432 encompass and disclose all of the claimed subject matter in Claims 1-15 of the instance application.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11381415. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are substantially similar and directed to the same subject matter and the difference in the scope of the claims would have been obvious to a person of ordinary skill in the networking art as obvious variations of the same invention.
The claimed subject matter in claims 1-9 of U.S. Patent No. 11381415 encompass and disclose all of the claimed subject matter in Claims 1-15 of the instance application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raskin (USPGPUB 2008/0077468) further in view of Birkler (US Patent 6529744) further in view of Capper (USPGPUB 2006/0206833)
Regarding Claim 1

Raskin Paragraph 30 disclosed wherein the client device for the requestor (e.g. client device 105, 102, 103, or 104) is configured to provide a set of queries for individual users.    Server device 106 is arranged to provide an interview package to a client device for the respondent (e.g. client device 101, 102, 103, or 104).
Raskin Paragraph 70 disclosed wherein depending upon the interview protocol selected (526), the Interview Manager 514 formats (524) the Interview Package into an appropriate message format (e.g. SMS Message 538, Email Message 544, WAP Form Page 542, or the like) and sends it to Respondent 548 through SMS Gateway 530, Mobile Push Proxy Gateway 534. Raskin Paragraph 78 disclosed wherein the user may receive and provide input to multiple Response Tasks within a single page load (610). A WAP session may be initiated by clicking a link in an SMS message sent to the user by the SMS Gateway, or by a web page which is pushed to the user's browser from Push Proxy Gateway 608 (for handsets that support WAP push), or alerted by a special-purpose application that is resident on the user's phone to enable this type of WAP push (again, from Push Proxy Gateway 608).
Raskin disclosed (re. Claim 1) a method performed by an electronic device, the method comprising:
receiving, via a first wireless communication interface of the electronic device, preset information from a first external device, (Raskin-Paragraph 70,Paragraph 78, an SMS message sent to the user by the SMS Gateway ) the preset  information corresponding to an interview package stored in the first external device;(Raskin-Paragraph 30, Server device 106 is arranged to provide an interview package to a client device for the respondent (e.g. client device 101, 102, 103, or 104).)
receiving, from the first external device via the first wireless communication
interface, message information with interview package related to a message originated from a second external device (Raskin-Paragraph 70, client device for the requestor (e.g. client device 105, 102, 103, or 104)) and received by the first external device, the message information including identification information related to the second external device;(Raskin-Paragraph 19, Paragraph 63,mobile devices 102-104 may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other mobile device identifier )
displaying, on a display of the electronic device, the message information and interview package received from the first external device;(Raskin-Paragraph 69, Interview Package includes at least one compiled XML document which contains all the code necessary to render response tasks)
and
based on selecting the preset information, (Raskin-Paragraph 75,Table 1, single selection Radio button, dropdown, or list box Query/Response, answer choices numbered and selected by typing the (Choose One) with multiple layout options corresponding number and sending back to server 2. Multiple selection Check boxes Query/Response, answer choices numbered and selected by typing the (Choose All That Apply) corresponding number(s), delimited with commas for multiple responses  ) transmitting, to the first external device via the first wireless communication interface, the preset information as a response to the message information such that a response message, based on the preset information, to the message is transmitted from the first external device toward the second external device.(Raskin-Paragraph 80, If the user elects to be contacted via SMS, Interview Manager 514 formats (618) the interview package into a series of query/response tasks where data is collected one data point at a time (622), delivered through SMS gateway 620.)
While Raskin substantially disclosed the claimed invention Raskin does not disclose (re. Claim 1) displaying, on the display of the electronic device, the preset text information based on a first input; and 
selecting, based on a second input, the displayed preset text information.

 	Birkler Column 3 Lines 60-65 disclosed wherein to minimise the requirement to store data in the memory 14, data relating for example to sub-menus of accessory functions are not stored in the phone, but rather are supplied dynamically from the accessory to the phone when required. For example, if a user selects an accessory function using the keypad, data relating to the required subsequent LCD display are transmitted at that time from the accessory to the phone.
 	Birkler disclosed (re. Claim 1) receiving and transmitting preset text information. (Birkler Column 3 Lines 60-65,to minimise the requirement to store data in the memory 14, data relating for example to sub-menus of accessory functions are not stored in the phone, but rather are supplied dynamically from the accessory to the phone when required. For example, if a user selects an accessory function using the keypad, data relating to the required subsequent LCD display are transmitted at that time from the accessory to the phone)

 	Birkler disclose (re. Claim 1) displaying, on the display of the electronic device, the preset text information based on a first input; (Birkler-Column 4 Lines 55-65, Submenu Creation command. This relates to the creation of a dynamic submenu, namely an item which is to be stored in the memory 14 of the phone only when it is being displayed, Column 5 Lines 1-5, the number of the item in the list which is to be shown as selected when the list is first presented to the user for his selection;  number of menu items  which is the number of items in the submenu; and  menu item  which is the text for the menu items in the accessory menu )
Raskin and Birkler are analogous art because they present concepts and practices regarding interactive UI controls and SMS messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Birkler into Raskin.  The motivation for the said combination would have been to minimise the requirement to store data in the memory 14 such that data relating for example to sub-menus of accessory functions are not stored in the phone, but rather are supplied dynamically from the accessory to the phone when required.

While Raskin-Birkler substantially disclosed the claimed invention Raskin-Birkler does not disclose (re. Claim 1) selecting, based on a second input, the displayed preset text information.
Capper Paragraph 12 disclosed wherein data signals may be derived from a cellular telephony messaging system and may be transferred to the control means either directly by receipt from a cellular telephone network or by way of a communication to a telephone handset with which the SOD has been previously paired. Low power radio signalling (for example "Bluetooth" communication), may be used to effect communication between a paired handset and the SOD.
Capper Paragraph 38 disclosed a calling line identity (CLI) which is received from the communications receiver 18. The CLI may be used to create a personality profile or to recover or update a previous personality profile to be associated with the SOD.
Capper disclosed (re. Claim 1) selecting, based on a second input, the displayed preset text information;(Capper- Paragraph 47, Having identified the CLI and the associated data, a received SMS message text is scanned (309) to determine the presence of any emoticons or key words or phrases as identified from the stored data table. If there are no such keywords or emoticons then the CLI is used to check for the existence of a "personality" (311) which may be recovered from the icon flags previously referred to. If there is no personality for the current caller/sender then the current personality is set to the default values (312) (which may be nil). If a previous personality for the particular CLI has been developed over time then that personality is recovered and stored as the current personality,Paragraph 65, used to scroll up and down for emoticons/prefigured messages or those already stored in the mobile phone, and then you could press a send button to simply reply to any messages just received/the last message sent )

Raskin,Birkler and Capper are analogous art because they present concepts and practices regarding interactive UI controls and SMS messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Capper into Raskin-Birkler.  The motivation for the said combination would have been to effect communication between a paired handset and the SOD such that the SOD could pick up any key word commands, emoticons, mms icons, voice clips or audio watermark clips and convert these into particular actions/outputs which have either been predetermined, or reconfigured by the user to perform their chosen actions in response to chosen signals.(Capper-Paragraph 128)

Regarding Claim 6
Claim 6 (re. device) recites substantially similar limitations as Claim 1.  Claim 6 is rejected on the same basis as Claim 1.

Regarding Claim 11
Claim 11 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.


Regarding Claim 2,7,12
Raskin-Birkler-Capper disclosed (re. Claim 2,7,12) wherein the preset   information (Raskin-Paragraph 30, Server device 106 is arranged to provide an interview package to a client device for the respondent (e.g. client device 101, 102, 103, or 104).) includes a plurality of preset texts stored in the first external device. (Birkler Column 3 Lines 60-65, to minimise the requirement to store data in the memory 14, data relating for example to sub-menus of accessory functions are not stored in the phone, but rather are supplied dynamically from the accessory to the phone when required. For example, if a user selects an accessory function using the keypad, data relating to the required subsequent LCD display are transmitted at that time from the accessory to the phone)

Regarding Claim 3,8,13
Raskin-Birkler-Capper disclosed (re. Claim 3,8,13) wherein the displaying the message information comprises displaying the plurality of preset texts, (Raskin-Figure 6,Paragraph 74, the Response Tasks will be issued in either SMS, WAP page-based, or Email format and delivered to the users' SMS client, Email Client, Mobile web browser, or specialized client software written in a device-specific application language) and
wherein the selecting the displayed preset text information comprises selecting one of the plurality of preset texts, based on the second input. (Capper-Paragraph 65, used to scroll up and down for emoticons/prefigured messages or those already stored in the mobile phone, and then you could press a send button to simply reply to any messages just received/the last message sent )

Regarding Claim 4,9,14
Raskin-Birkler-Capper disclosed (re. Claim 4,9,14) wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device.(Raskin-Paragraph 19, Paragraph 63,mobile devices 102-104 may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN), an electronic serial number (ESN), or other mobile device identifier )

Regarding Claim 5,10,15
Raskin-Birkler-Capper disclosed (re. Claim 5,10,15) wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication.(Capper-Paragraph 12,data signals may be derived from a cellular telephony messaging system and may be transferred to the control means either directly by receipt from a cellular telephone network or by way of a communication to a telephone handset with which the SOD has been previously paired. Low power radio signalling (for example "Bluetooth" communication), may be used to effect communication between a paired handset and the SOD.)



Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444